Citation Nr: 9914808	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-24 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a knee 
condition has been submitted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The appellant had active service from February 1953 to March 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1995 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence adequate to reopen the claim for service connection 
for a knee condition had not been submitted.  

In his notice of disagreement, received in June 1996, the 
appellant indicated that he wished compensation for his back 
condition.  At the September 1996 personal hearing before an 
RO hearing officer, the appellant's representative indicated 
that he wished compensation for both his back and knee 
condition.  The Board notes that, by rating decision in May 
1958, the RO denied service connection for a back condition, 
and by rating decision in April 1995, the RO found no new and 
material evidence had been submitted to reopen the 
appellant's claim for service connection for a back 
condition.  The appellant has indicated that he wishes to 
pursue this claim again, and it is referred to the RO for 
further action as necessary.  


FINDINGS OF FACT

1. By rating decision dated in May 1958, the RO denied 
service connection for a knee condition.  The appellant 
was properly notified of that decision and he did timely 
perfect an appeal.  

2. By rating decision dated in April 1995, the RO denied 
service connection for a knee condition.  The appellant 
was properly notified of that decision and he did not 
timely perfect an appeal.  

3. The evidence received subsequent to the April 1995 RO 
decision is not cumulative or redundant, bears directly 
and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the claim.  

4. The record contains no competent medical evidence of a 
current knee disability, or a nexus between the 
appellant's current knee pain and any incident of service.


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for a knee condition 
is reopened.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. 
§ 3.156(a) (1998).

2. The claim of entitlement to service connection for a knee 
condition is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The appellant's separation medical examination, dated in 
February 1956, indicated no abnormalities of the lower 
extremities.  The examiner noted complaints of an occasional 
snapping noise and cramping on knee motion.  The examiner 
concluded that the appellant had no physical defect 
warranting separation and was healthy and qualified for 
general service.  

A VA examination was conducted in April 1958.  The appellant 
indicated that he hurt his back and knees during basic 
training.  X-ray examination of the knees showed no osseous 
or articular irregularities.  Physical examination of the 
knees revealed no tenderness, crepitus, swelling, local 
inflammation, limitation of motion or instability.  The 
examiner indicated a diagnosis of no orthopedic disease.  

The record contains a returned request for information from 
the Air Force Records Center (AFRC), received in May 1958, 
which indicates that the appellant's physical examination at 
entrance and eight medical cards were forwarded to the RO.  
These reports are not of record.  

By rating decision in May 1958, the RO denied service 
connection for a back condition, knee condition, and stomach 
condition.  The appellant was properly notified of this 
decision under cover letter dated in May 1958, but failed to 
timely perfect an appeal.  Therefore, the May 1958 RO 
decision is final, as to the evidence of record at that time.  
38 U.S.C. § 3305; VA Regulation 1008 (effective January 1, 
1958 to December 31, 1958) (38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1998)).  The Board notes that the 
RO referred to the appellant's enlistment examination and 
other service medical records which are not currently of 
record.  However, the RO noted no diagnoses or opinions of 
any knee pathology during service.  

In November 1993, the appellant filed a request to reopen his 
claim for service connection for back and knee injuries, 
which occurred during service.  By rating decision in April 
1995, the RO found that no new and material evidence had been 
submitted to reopen either claim for service connection.  The 
appellant was properly notified of this decision under cover 
letter dated in April 1995.  Although the appellant filed a 
timely notice of disagreement to this decision, he did not 
timely file a substantive agreement following the issuance of 
a statement of the case.  See 38 C.F.R. § 20.200, 20.302.  
Therefore, the April 1995 RO decision is final, as to the 
evidence of record at that time.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1998).  The evidence, submitted 
since the final RO decision in April 1995, includes 
outpatient treatment records, letters from the appellant and 
the appellant's testimony at two personal hearings.

The record contains treatment records from the Naval Medical 
Center, dated in March 1991, and received in August 1995.  
The appellant stated that he had fallen and injured his left 
knee and reported that he had a history of left knee injury 
"at work years ago."  On examination, the appellant's left 
patella was mobile and nontender, but the patellar ligament 
was tender, with soft tissue swelling.  The examiner noted no 
effusion at the knee joint.  The examiner indicated an 
assessment of contusion strain of the left knee patellar 
ligament secondary to a fall.  On a follow-up examination 
three days later, the examiner noted very minimal discomfort 
with no stiffness, weakness, or limping.  The examiner 
indicated an assessment of resolved traumatic contusion and 
swelling of the left knee.  

At a hearing before an RO hearing officer in September 1996, 
the appellant testified that, prior to entering service at 
age 18, he had no knee problems.  The appellant indicated 
that he broke the world record in 1951 for running the mile 
under four minutes.  Transcript, p. 2 (Sept. 1996).  He 
stated that during training he was forced to "hit the dirt" 
on his knees and injured both knees at approximately the same 
time.  He did not indicate any specific incident, but 
reported that the rigors of training caused his knee 
condition.  Transcript, pp. 2-3 (Sept. 1996).  He stated that 
he did not complain about his knee problems until after basic 
training.  The appellant testified that he went to the clinic 
in Cheyenne, Wyoming and was put in the hospital because of a 
ring he wears.  Transcript, p. 3 (Sept. 1996).  He indicated 
that during hospitalization, an X-ray examination was 
conducted, but was ignored, because "they were told to 
ignore it."  Transcript, pp. 4-5 (Sept. 1996).  The 
appellant stated that he was transferred to Mountain Home Air 
Force Base and continued to request treatment for his knees.  
He testified that he was told that he just wanted a 
discharge.  Transcript, p. 5 (Sept. 1996).  

The appellant reported that immediately after service he 
sought treatment for his knees at Los Angeles County 
Hospital, but was told that there was nothing they could do, 
but some cartilage would have to be cut off.  The appellant 
did not return to the hospital.  Transcript, p. 6 (Sept. 
1996).  The appellant further reported that he went to the VA 
hospital, but they "didn't want to do anything" for him due 
to his general discharge.  Transcript, p. 7 (Sept. 1996).  He 
testified that he had not had any surgery on his knees, 
because he did not want to end up in a wheelchair.  
Transcript, p. 7 (Sept. 1996).  The appellant responded to 
questioning indicating that he injured in knee in 1991 while 
working for the shipyard.  Transcript, p. 8 (Sept. 1996).  
The appellant testified that his knees would crack when he 
bent them and would give away.  Transcript, p. 9 (Sept. 
1996).  

By letter, received in December 1996, the appellant stated 
that when he attempted to get into "flying school" after 
basic training, he was informed that his back and knees were 
injured and the physician could not "pass" him.  

At a hearing before the undersigned in September 1998, the 
appellant testified that, during service, the sergeants made 
him fall down and played games on him, which caused him to 
injure his knees.  Transcript, p. 3.  He stated that "they" 
were constantly trying to beat him up to take his ring away 
from him.  Transcript, p. 9 (Sept. 1998).  The appellant 
reported that after "war games" he had to stand fire watch 
and walk through the dark with his bad knees.  Transcript, p. 
16 (Sept. 1998).  He stated that he spent 10 days in the 
hospital for treatment of his knee injury.  Transcript, p. 3 
(Sept. 1998).  The appellant reported that his knees cracked 
and, shortly after service, surgery was recommended to remove 
the "cushion tissue," but the appellant opted against 
surgery.  Transcript, pp. 2-3, 7 (Sept. 1998).  He indicated 
that he was currently seeing a chiropractor.  Transcript, p. 
3 (Sept. 1998).  The appellant testified that he did not wear 
a brace on his knee, but indicated that his knee would get 
weak and cause him to fall on a daily basis.  Transcript, pp. 
11-12 (Sept. 1998).  

At the September 1998 hearing the appellant submitted a 
Record of Personal Complaint, dated in July 1953, in which 
the appellant stated that he had been hospitalized for ten 
days and treated for back aches, headaches, and weak knees 
without assistance.  

The record contains an April 1999 report of contact 
indicating that the Board contacted the RO in an attempt to 
locate the missing service medical records, but was 
unsuccessful.  


II. Analysis

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 
203 (1999) (en banc); Elkins v. West, 12 Vet App. 209 (1999) 
(en banc).  

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
this presumption does not apply in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The issue of whether the appellant currently has a knee 
disability and whether such disability is related to his 
period of military service involves a medical diagnosis or 
opinion as to medical causation; thus competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Routen v. 
Brown, 10 Vet. App. 183, 186, (1997); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  The record does not reflect 
that the appellant has a medical degree or qualified medical 
experience.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, although he is competent to testify as to 
observable symptoms, such as pain, he is not competent to 
provide evidence or opinion that the pain is the 
manifestation of any knee pathology.  See Savage v. Gober, 
10 Vet. App. 489, 497 (1997).

The United States Court of Appeals for Veterans Claims (known 
as the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court") has held that VA is 
required to review for its newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final disallowance of the claim is 
the RO's April 1995 decision. 

As an initial matter, the Board notes that, following the 
rating decision in April 1995, the appellant filed a timely 
notice of disagreement in May 1995 and a statement of the 
case was issued in July 1995.  A second rating decision was 
issued in November 1995, which specifically noted that the 
appellant had not responded to the July 1995 statement of the 
case and had one year from the April 1995 decision to submit 
a timely substantive appeal on that issue.  The appellant did 
not respond prior to April 1996 and the April 1995 rating 
decision became final.  However, the appellant did timely 
perfect an appeal to the November 1995 rating decision with a 
notice of disagreement receive in June 1996 and a substantive 
appeal received in August 1996.  

The Board notes that the RO addressed the issue of new and 
material evidence, by applying Court precedent, which has 
since been invalidated by Hodge, supra.  However, the July 
1995 statement of the case furnished the appellant with 
38 C.F.R. § 3.156, which remains unchanged by the decision of 
the Federal Circuit in Hodge.  The Board believes that the 
appellant has not been prejudiced by its decision in this 
case.  He has not presented evidence that could be considered 
to be new and material under either pre-Hodge or post-Hodge 
jurisprudence.  The appellant is not prejudiced by 
consideration of his claim under this standard without remand 
to the RO for initial review.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In the instant case, the original RO denial of the 
appellant's claim for service connection for a knee condition 
in May 1958 found no evidence of a current knee disability 
and no evidence of inservice occurrence.  The most recent 
final denial of the appellant's claim for service connection 
for a knee condition in April 1995 found that there was no 
evidence of a current disability.  

The Board notes that at the September 1998 hearing, the 
appellant submitted a Report of Complaint showing 
hospitalization for ten days during service for, inter alia, 
weak knees.  This record is both new, in that it was not of 
record prior to the April 1995 RO decision, and material, in 
that it goes to the issue of inservice occurrence of a knee 
disability.  The appellant submitted treatment records from 
the Naval Medical Center from March 1991 indicating treatment 
for a knee injury while on the job and reporting a previous 
work injury.  At both the September 1996 and September 1998 
hearings, the appellant testified that his knees "cracked" 
and gave way.  These records and statements are both new and 
material, as they go to the issue of whether the appellant 
currently has a knee disability.  The Board finds that the 
appellant has submitted new and material evidence sufficient 
to warrant reopening the record.  

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the appellant's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in[-]service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability."  Epps, 126 F.3d at 1468.  

Although the appellant has testified that his knees currently 
manifest certain symptomatology, there is no competent 
evidence of record that the appellant suffers from a current 
knee disability.  The March 1991 treatment records for the 
appellant's on-the-job injury indicated that the appellant's 
traumatic contusion of the left knee had resolved.  The 
records make no mention of any continuing disability of the 
injured left knee or of the right knee.  Although the 
appellant claims to have some medical knowledge, he is not 
competent to provide an opinion as to whether his symptoms 
are manifestations of any knee disability.  See Savage, 
10 Vet. App. at 497.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Assuming arguendo, that the appellant demonstrated a present 
knee disability, there is no competent medical evidence of a 
nexus between the veteran's complaints of pain during service 
and any current knee problems.  Although the appellant's 
service medical records cannot currently be located, the RO 
summarized the service medical records in the May 1958 rating 
decision.  No mention of hospitalization at any time was 
made, although the RO did note repeated somatic complaints 
with no organic disability found.  The appellant's separation 
medical examination indicated complaints of knee pain with no 
diagnosed abnormality.  The physician at the Naval Medical 
Center indicated that the appellant had a history of left 
knee injury "at work years ago" and had recently fallen and 
injured his knee.  The physician did not provide an opinion 
as to any nexus between the appellant's traumatic contusion 
and any incident of service.  Without evidence of a current 
disability and a nexus between the current disability and any 
incident of service, the appellant's claim cannot be well 
grounded.

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette v. Brown, 8 Vet. App. 
69, 79-80 (1995).  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

The application to reopen the claim of service connection for 
a knee condition is granted.

Entitlement to service connection for a knee condition is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

